DETAILED ACTION
Response to Arguments
The amendment filed 3 May 2022 has been entered in full. Accordingly, claims 1-20 are pending in the application.
Regarding the rejections under 35 U.S.C. 103, Applicant has, in response, amended independent claim 1 (and similar claims 11 and 20) to recite “computing a first feature value for a first feature included in a feature vector based on a first color component associated with a first reconstructed video and a second color component associated with a first video from which the first reconstructed video is derived”. Applicant argues that the prior art of record does not disclose or suggest this limitation. Applicant’s argument is convincing; accordingly, the art rejections are withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in 
claim 1: “computing a first feature value for a first feature included in a feature vector based on a first color component associated with a first reconstructed video and a second color component associated with a first video from which the first reconstructed video is derived; computing a second feature value for a second feature included in the feature vector based on a first brightness component associated with the first reconstructed video; and computing a first perceptual quality score based on the first feature value and the second feature value, wherein the first perceptual quality score indicates a level of visual quality associated with at least one frame included in the first reconstructed video.”
claim 11: “computing a feature value vector for a feature vector based on a first color component and a first brightness component that are both associated with a first reconstructed video and a second color component that is associated with a first video from which the first reconstructed video is derived; and computing a first perceptual quality score based on the feature value vector, wherein the first perceptual quality score indicates a level of visual quality associated with at least one frame included in the first reconstructed video.”
claim 20: “computing at least a first feature value for at least a first feature included in a feature vector based on a first color component associated with a first reconstructed video and a second color component associated with a first video from which the first reconstructed video is derived; computing at least a second feature value for at least a second feature included in the feature vector based on a first brightness component associated with the first reconstructed video; and inputting the at least the first feature value and the at least the second feature value into a trained machine learning model that, in response, outputs a first perceptual quality score that indicates a level of visual quality associated with at least one frame included in the first reconstructed video.”

The closest prior art of record is noted as follows:Oszust (No-Reference Image Quality Assessment with Local Gradient Orientations), as relied on in the previous Office action. On page 9 of the Remarks, Applicant states: “In the rejections, the Examiner maps the first color component, recited in prior claim 1, to a Cb component or Cr component of an image, disclosed in Oszust. See Office Action at page 3. The Examiner further maps the first feature value, recited in prior claim 1, to a HOG feature descriptor, disclosed in Oszust. See id. Based on these claim mappings, in order to teach or suggest the above limitations of amended claim 1, Oszust would have to disclose the idea of computing a HOG feature descriptor based on the Cb or Cr component of an image and the Cb or Cr component of a second image. Importantly, Oszust contains no such teachings.” This argument is convincing.

Pedzisz (WO 2020/043279) and Katsavounidis et al. (U.S. Pub. No. 2019/0379895), as cited in the IDS filed 17 February 2022, also do not disclose the above limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661